Exhibit 10.22


Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicate where omissions have been made.


AMENDMENT TO
ASSET PURCHASE AGREEMENT AND TRANSITION SERVICES AGREEMENT


This Amendment (“Amendment”) to that certain Asset Purchase Agreement between
Neustar, Inc. (“Buyer”) and VeriSign, Inc. (“Seller”), dated as of October 24,
2018 (“Purchase Agreement”), and to that certain Transition Services Agreement
between Buyer and Seller, dated as of December 5, 2018 (“TSA”), is made as of
December 10, 2019 (“Amendment Effective Date”), by and between Buyer and Seller
(Buyer and Seller each a “Party” and collectively, the “Parties”). Capitalized
terms used, but not defined herein, shall have the meanings ascribed to such
terms in the Purchase Agreement or the TSA, as applicable.


RECITALS


WHEREAS, the Parties entered into the Purchase Agreement and TSA; and


WHEREAS, the Parties desire to amend certain terms of the Purchase Agreement and
TSA as set forth herein.


AMENDMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
and intending to be legally bound hereby, the Parties hereby agree as follows:


1.
Amendment to the Purchase Agreement. The Purchase Agreement is hereby amended as
of the Amendment Effective Date as follows:



(a)    The defined terms “customer” and “Customer ACV” are hereby deleted in
their entirety and replaced with the following:


“customer” means, for purposes of (i) Section 2.9 and 2.10, (ii) the definitions
of Customer Migration Event and ET Migration Event, and (iii) any other
provisions of this Agreement relating to the Post-Closing Payment or ET Payment,
any existing customer under any Transferred Contract or any parent, subsidiary,
reseller, purchasing agent or other representative thereof acting in such
capacity with respect to the original contract of such existing customer or any
replacement or successor contract.
“Customer ACV” means, with respect to (i) Active Customers in respect of which a
Customer Migration Event has been deemed to have occurred during the Customer
Migration Period, an amount equal to monthly recurring revenue in the calendar
month that includes the first anniversary of the Closing, multiplied by 12, and
(ii) ET Active Customers in respect of which an ET Migration Event has been
deemed to have occurred during the ET Period or during the thirty (30) days
following the end of the ET Period, an amount equal to monthly recurring revenue
in the calendar month that includes the last day of the ET Period, multiplied by
12, in each case, calculated in accordance with Exhibit A; provided, however,
that in the event that an ET Active Customer provides written notice of
termination or non-renewal of a Contract within thirty (30) days of the end of
the ET Period (which it has not withdrawn prior to the end of such thirty (30)
day period following the end of the ET Period), such ET Active Customer shall
not be included in the calculation of the ET Payment. For the avoidance of
doubt, an individual Contract shall not be counted in the calculation of both
the Post Closing Payment and the ET Payment. For customers with more than one
Contract with Seller (or an Affiliate


 
 
1




--------------------------------------------------------------------------------





thereof), the calculation of “Customer ACV” and status as an “Active Customer”
and/or an “ET Active Customer” shall be determined on a Contract-by-Contract
basis.
(b)
The defined terms “ET Active Customer”, “ET Migration Event” and “ET Period” as
set forth below is hereby inserted into the Purchase Agreement immediately
following the term “ERISA Affiliate” and immediately before the term “Exchange
Act”.



“ET Active Customer” means the customers that are generating recurring revenue
in the full calendar month that includes the end of the ET Period; provided,
however, ET Active Customers shall exclude any customer that (A) has provided
written notice to either Buyer or Seller prior to the end of the ET Period that
it has or intends to terminate or otherwise cancel its contract with Buyer
(which it has not withdrawn prior to the end of the ET Period), or (B) was or is
considered an Active Customer in respect of which a Customer Migration Event
occurred prior to the end of the Customer Migration Period.


“ET Migration Event” will be deemed to have occurred, for each customer that is
party to a Transferred Contract, at such time as the Buyer or its Affiliate has
completed migration of services provided to the customer by Seller (or its
Affiliates) to Buyer’s (or its Affiliates’) technology platform. For customers
with more than one Contract with Seller (or an Affiliate thereof), the existence
of an “ET Migration Event” shall be determined on a Contract-by-Contract basis.


“ET Period” means the period from the first anniversary of the Closing through
the end of the Extended Term (as defined in the Transition Services Agreement).


(c)
The following language is added to the end of the defined term “Customer
Migration Event”:



“For customers with more than one Contract with Seller (or an Affiliate
thereof), the existence of a “Customer Migration Event” shall be determined on a
Contract-by-Contract basis.”


(d)
Section 2.5(d) is hereby deleted in its entirety and replaced with the
following:



“Notwithstanding anything in this Agreement or any Ancillary Agreement to the
contrary, neither this Agreement nor any of the Ancillary Agreements shall
constitute an agreement to transfer or assign any asset, permit, claim or right
or any benefit arising thereunder or resulting therefrom if a transfer or
attempted assignment thereof, without the consent of a third Person, would
constitute a breach or other contravention under any agreement or Law to which
the Seller or any Seller Subsidiary is a party or by which the Seller or any
Seller Subsidiary is bound, or in any way adversely affect the rights of the
Seller or any Seller Subsidiary or, upon transfer, the Buyer under such asset,
permit, claim or right; provided, however, that until a Customer Migration Event
or ET Migration Event has occurred with respect to any Transferred Contract
(including Shared Contracts), each of the parties shall (and shall cause its
respective Subsidiaries to) cooperate in an arrangement under which Buyer would
obtain the benefits and assume the obligations under such Contract in accordance
with this Agreement. Notwithstanding the foregoing, if (i) a Customer Migration
Event or ET Migration Event with respect to a particular customer has not
occurred by the end of the Term (as defined therein) of the Transition Services
Agreement (the “Reversion Date”) or (ii) a customer for which a Customer
Migration Event has occurred has failed to be an Active Customer or for which an
ET Migration Event has occurred has failed to be an ET Active Customer (any such
customer under (i) or (ii), a “Reverting Customer”), the rights, benefits
(including revenue and the right to collect fees in respect of the
post-Reversion Date period) and obligations arising or to be performed after the
Reversion Date under the Transferred Contract (or other contract or agreement
relating to the Business) of any such Reverting Customer automatically will
revert to Seller (excluding any Liabilities relating to breaches or defaults of
the Buyer or any of its Affiliates). The parties further agree that, effective
as of the Reversion Date, the covenants set forth in Section 5.15 shall cease to
apply solely with respect to any Reverting Customer and the products or services
required to be provided thereto pursuant to


2



--------------------------------------------------------------------------------





Seller’s contractual obligations with respect to such Reverting Customer. As
compensation for Buyer’s engagement and assistance with customer communications
regarding assignment of the Transferred Contracts from Seller to Buyer and
migration of the services described in such Contracts from Seller’s technology
platform to Buyer’s technology platform from the Closing Date through the
Customer Migration Period, Seller shall pay to Buyer a one-time fee in the
amount of $10,000 within thirty (30) days following the Closing, which, for the
avoidance of doubt, the amount or payment (or nonpayment) of such fee shall not
impair, limit, restrict or otherwise impact each party’s rights and obligations
set forth in this Agreement.”


(e)
The heading of Section 2.9 is deleted and replaced with the following:



“Section 2.9     Contingent Consideration during the Initial Term.”


(f)
Section 2.9(e) is hereby deleted in its entirety and replaced with the
following:



“(e) If Seller disputes any item specified in the Final Customer Migration
Report (including Buyer’s calculation of Customer ACV or the amount of the
Post-Closing Payment), Seller may, at any time during the period specified in
Section 2.10(e), provide written notice thereof to Buyer, and any such dispute
shall be resolved in accordance with the provisions of Section 2.10(e).
Notwithstanding anything in this Agreement to the contrary, Buyer shall pay to
Seller the amount of the Post-Closing Payment set forth in the Final Customer
Migration Report (the “Base Post-Closing Payment Amount”) within 30 days from
the delivery of the Final Customer Migration Report, which payment obligation
shall not be delayed by the existence of any current or future dispute under
this Section 2.9(e) or Section 2.10(e).”


(g)
The following language is added as Section 2.10:



“Section 2.10     Contingent Consideration during the ET Period.


(a) Subject to any pending disputes pursuant to Section 2.10(e) below, and in
addition to any Post-Closing Payment payable in accordance with Section 2.9
above, within 30 days from the delivery of the Final ET Report, Buyer will pay
or cause to be paid to Seller (without dilution) an amount in U.S. dollars (the
“ET Payment”) equal to the amount by which the Post-Closing Payment payable in
accordance with Section 2.9 above would have increased had the Customer ACV
relating to any ET Migration Events been included in the calculation of the
Post-Closing Payment; provided, however, that in no event shall a Transferred
Contract be counted for purposes of determining both the Post Closing Payment
and the ET Payment; and provided, further, however, that in no event shall the
adjustment contemplated by this Section 2.10(a) result in a negative adjustment
to, an offset of or a refund of any portion of the Post-Closing Payment or the
ET Payment, as determined on a Contract-by-Contract basis. The Seller and the
Buyer agree that any payments made pursuant to this Section 2.10 shall be
allocated in a manner consistent with the allocation referred to in Section 2.8.
(b) During the ET Period, the Buyer will provide a monthly written report to
Seller in the form of Schedule 2.9(b) (each, an “ET Report”), not later than
three (3) Business Days following the end of each month, certifying the ET
Migration Events that have taken place as of each such date. Additionally,
within 60 days following the end of the ET Period, Buyer will deliver to Seller
a final report (the “Final ET Report”) setting forth, in reasonable detail, the
ET Migration Events occurring during the ET Period and the thirty (30) days
following the end of the ET Period, Buyer’s good faith calculation of Customer
ACV for such periods and Buyer’s corresponding good faith calculation of the
amount of the ET Payment.
(c) As a material inducement to Seller to enter into this Agreement and with the
understanding that Seller is relying thereon, and to carry out the transactions
contemplated by this Section 2.10, Seller


3



--------------------------------------------------------------------------------





will have the audit rights in this Section 2.10 with respect to the
determination of the ET Payment and the ET Migration Events to which such
payment relates. Buyer will (and will cause its Affiliates and resellers, and
other relevant parties to) keep complete, true and accurate books of accounts
and records for the purpose of determining the ET Payment and the ET Migration
Events to which such payment relates. Such books and records will include all
data necessary, including customer contracts and invoices, for the determination
of whether ET Migration Events have occurred and the proper computation of the
ET Payment and will be retained by Buyer until at least the 21-month anniversary
of the Closing (provided that such books and records will be retained for a
longer period to the extent of, and necessary to resolve, any pending dispute or
inspection with respect to an ET Migration Event or the ET Payment), and Buyer
will make such books and records reasonably available and accessible to Seller
and its Representatives upon Seller’s request.
(d) Without limiting the obligations of the parties set forth in Section 2.5,
the parties agree to appropriately coordinate with one another in good faith
with respect to efforts to achieve ET Migration Events during the ET Period and
to otherwise assist with the migration of customers’ services to Buyer’s
technology platform, in each case, upon terms and conditions including price,
service levels, and other significant contractual commitments that, taken in the
aggregate, are generally as favorable or better than the terms and conditions in
force with Seller as of the Closing and in accordance with the Transition
Strategy; provided that Buyer agrees that neither the Seller nor any Seller
Subsidiary will have any Liability to Buyer arising out of or relating to the
failure to achieve an ET Migration Event or to otherwise assist with migration,
except as expressly provided in the Transition Services Agreement and Section
2.5. On a monthly basis, promptly following delivery of each ET Report,
representatives of Buyer and Seller (which shall include the Contract Managers
specified under the Transition Services Agreement), shall confer by telephone to
discuss the efforts being undertaken with respect to the achievement of ET
Migration Events, other customer migration-related issues and any questions
concerning the contents of ET Reports. Such telephone conferences shall take
place at the times agreed by the respective Contract Managers specified under
the Transition Services Agreement. The parties further acknowledge and agree to
the provisions of Section 6 of Exhibit G relating to the Customer Winddowns and
the other matters set forth therein.
(e) If Seller disputes any item specified in the Final Customer Migration Report
or the Final ET Report (including Buyer’s calculation of Customer ACV or the
amount of the Post-Closing Payment or the ET Payment), Seller may, at any time
during the 30-day period following its receipt of the Final ET Report, provide
written notice thereof to Buyer (a “Notice of Disagreement”). During the 30‑day
period following delivery of a Notice of Disagreement by the Seller to the
Buyer, the parties in good faith shall seek to resolve in writing any
differences that they may have with respect to the calculation of Customer ACV
or the amount of the Post-Closing Payment or ET Payment as specified therein.
Any disputed items resolved in writing between the Buyer and the Seller within
such 30‑day period shall be final and binding with respect to such items, and if
the Buyer and the Seller agree in writing on the resolution of each disputed
item specified by the Seller in the Notice of Disagreement, the amounts so
determined shall be final and binding on the parties for all purposes hereunder.
If the Buyer and the Seller have not resolved all such differences by the end of
such 30‑day period, the Buyer and the Seller shall submit, in writing, to an
independent public accounting firm mutually agreed by the parties (an
“Independent Accounting Firm”), their briefs detailing their views as to the
correct nature and amount of each item remaining in dispute and the amount of
the Customer ACV, the Post-Closing Payment and the ET Payment, and the
Independent Accounting Firm shall make a written determination as to each such
disputed item and the amount of the Customer ACV, the Post-Closing Payment and
the ET Payment. For purposes of clarity, the parties hereby agree that no
accounting firm that has been engaged on behalf of either party or such party’s
direct Affiliates within the last two (2) years may be selected as an
Independent Accounting Firm. Buyer will make its books and records available to
the Independent Accounting Firm in connection with any such dispute related to
the Final Customer Migration Report or the Final ET Report. The Buyer and the


4



--------------------------------------------------------------------------------





Seller shall use their commercially reasonable efforts to cause the Independent
Accounting Firm to render a written decision resolving the matters submitted to
it within 30 days following the submission thereof. The Independent Accounting
Firm shall consider only those items and amounts in the Buyer’s and the Seller’s
respective calculations of the Customer ACV, the Post-Closing Payment and the ET
Payment that are identified as being items and amounts to which the Buyer and
the Seller have been unable to agree. The scope of the disputes to be resolved
by the Independent Accounting Firm shall be limited to correcting mathematical
errors and determining whether the items and amounts in dispute were determined
in accordance with this Agreement, and the Independent Accounting Firm is not to
make any other determination. In resolving any disputed item, the Independent
Accounting Firm may not assign a value to any item greater than the greatest
value for such item claimed by either party or less than the smallest value for
such item claimed by either party. The Independent Accounting Firm’s
determination of the Customer ACV, the Post-Closing Payment and the ET Payment
shall be based solely on written materials submitted by the Buyer and the Seller
(i.e., not on independent review). The determination of the Independent
Accounting Firm shall be conclusive and binding upon the parties hereto and
shall not be subject to appeal or further review. Judgment may be entered upon
the written determination of the Independent Accounting Firm in accordance with
Section 11.9. In acting under this Agreement, the Independent Accounting Firm
will be entitled to the privileges and immunities of an arbitrator. The costs of
any dispute resolution pursuant to this Section 2.10(e), including the fees and
expenses of the Independent Accounting Firm and of any enforcement of the
determination thereof, shall be borne by the Buyer and the Seller in proportion
to the difference between the Independent Accounting Firm’s final determination
of the aggregate amount of the Post-Closing Payment and ET Payment, on the one
hand, and the Buyer’s and the Seller’s respective determinations of the
aggregate amount of the Post-Closing Payment and ET Payment, on the other hand
(such that the party whose determination of the aggregate amount of the
Post-Closing Payment and ET Payment is more inaccurate relative to the
Independent Accounting Firm’s final determinations shall bear the greater amount
of such costs), and shall be determined by the Independent Accounting Firm at
the time the determination of such firm is rendered on the merits of the matters
submitted. The fees and disbursements of the Representatives of each party
incurred in connection with the preparation or review of the Final Customer
Migration Report and the Final ET Report and the preparation or review of any
Notice of Disagreement, as applicable, shall be borne by such party. Within
three Business Days following final determination by the Independent Accounting
Firm of the Customer ACV, the Post-Closing Payment and the ET Payment, Buyer
shall pay or cause to be paid to Seller an amount equal to the amount (if any)
by which the aggregate amount of the Post-Closing Payment and ET Payment, as
finally determined by the Independent Accounting Firm, exceeds the aggregate
amount of the Base Post-Closing Payment Amount and the Base ET Amount (as
defined below). Notwithstanding anything in this Agreement to the contrary,
Buyer shall pay to Seller the amount of the ET Payment set forth in the Final ET
Report (the “Base ET Amount”) within 30 days from the delivery of the Final ET
Report, which payment obligation shall not be delayed by the existence of any
current or future dispute under this Section 2.10(e).
(f) As a material inducement to Seller to enter into this Agreement, Buyer
covenants and agrees that, during the ET Period, (i) it will operate the
Business in good faith and will not take any actions directly and solely
intended to reduce, avoid, minimize or diminish the ET Payment and (ii) with
respect to pricing and payment terms, it will treat the customers of the
Business and contractual arrangements with such customers in a manner
substantially similar to the way Buyer treats similarly situated customers of
its existing security services business line and the contractual arrangements
with such similarly situated customers. Subject to the foregoing, none of Buyer
nor any of its Affiliates will owe Seller or any of its Affiliates any fiduciary
or other similar duty in respect of this Section 2.10. To the extent that Buyer
breaches the terms of this Section 2.10(f), as determined by a final
non-appealable judgment of a court of competent jurisdiction, Seller shall be
entitled to recover an amount equal to (x) the ET Payment calculated as if Buyer
had not breached this Section 2.10, less (y) the ET Payment calculated by Buyer
in accordance with Section 2.10(b) or otherwise paid by or on behalf of Buyer,
which such amount shall be the sole and exclusive Losses and/or Liability of
Buyer or its Affiliates in respect of this Section 2.10.”


5



--------------------------------------------------------------------------------





(h)
A new Section 6 is added to the end of Exhibit G to the Purchase Agreement:



“6. Customer Winddown.


(a) Buyer will send, or will consent to Seller sending, letters, in a form and
on dates as mutually agreed upon by Buyer and Seller, to customers who have
consented to assignment of their Contract(s) but who have not migrated to
Buyer’s technology platform, informing such customers that Seller’s obligations
to provide technology platform services, portal access, and customer support is
ending (each such letter, a “Customer Winddown Notice”). In accordance with such
Customer Winddown Notices, Buyer agrees that Seller may engage those customers
who have consented to assignment of their Contract(s) but who have not migrated
to Buyer’s technology platform to cease providing technology platform services,
portal access and customer support (such cessation of services, access and
support, and applicable customer communications, a “Customer Winddown”) to such
customers, at Seller’s expense and as Seller deems reasonably appropriate.
Notwithstanding anything to the contrary, unless otherwise mutually agreed in
writing by the parties (which may be via email), this Section 6(a) does not
apply to the following customers:


[***]


(b) During the ET Period, in the event such notice has not already been sent,
Buyer shall send written notice of non-renewal of the Contract(s) to all
non-migrating customers who have consented to assignment of their Contract(s)
but that remain on Seller’s platform in a timely manner to ensure the notice of
non-renewal is effective in accordance with the requirements of the applicable
Contract(s) and provide Seller a copy of each such notice and the corresponding
delivery tracking number.


(c) Buyer agrees that Seller shall be entitled to effect Customer Winddowns with
respect to the following customers who have not consented to assignment of their
Contract(s):


[***]


2.
Amendment to the TSA. The TSA is hereby amended as of the Amendment Effective
Date as follows:



(a)
The defined term “Optional Transition Services Term” set forth in Section 1.2 of
the TSA is hereby deleted and replaced with the defined term “Extended Term.”



(b)
Section 2.1(c) of the TSA is hereby deleted in its entirety and replaced with
the following:



“(c)     Subject to Sections 2.5(b) and 5.2, Seller shall provide the applicable
Transition Services for the period specified for each Transition Service
outlined in Appendix A until March 31, 2020. The period beginning immediately
following the Closing and ending on December 31, 2019 shall be referred to as
the “Initial Transition Services Term” and the three-month period from January
1, 2020 until March 31, 2020 (or such earlier date on which this Agreement is
terminated pursuant to Section 5.2 hereof) shall be referred to as the “Extended
Term.” The Initial Transition Services Term and Extended Term shall together be
referred to as the “Term.””


(c)
Section 3.1 of the TSA is hereby deleted in its entirety and replaced with the
following:



“Section 3.1.    Fees. As compensation for the Transition Services provided
pursuant hereto and subject to Section 3.2 below, Buyer shall pay Seller the
fees as set forth below:




6



--------------------------------------------------------------------------------





Term
Fees
(Initial Transition Services Term)


Closing Date through June 30, 2019


$1,350,000.00 per month
(Initial Transition Services Term)


July 1, 2019 through December 31, 2019


$1,250,000.00 per month
(Extended Term)


January 1, 2020 through March 31, 2020


$1,050,000.00 per month”



(d)
Section 3.2 of the TSA is hereby deleted in its entirety.



(e)
The following language is added to the end of Section 4.1 of the TSA:



“Notwithstanding anything in this Section 4.1 to the contrary, Seller’s maximum,
cumulative liability to Buyer under this Agreement solely for those damages
arising in relation to those Transition Services which are provided on or after
January 1, 2020 (whether based on breach of warranty, breach of contract,
negligence, strict liability in tort or any other legal or equitable theory),
shall not exceed the fees incurred for Transition Services on or after January
1, 2020.”


(f)
Section 5.2 of the TSA is hereby deleted in its entirety and replaced with the
following:



“Section 5.2. Termination. This Agreement may be terminated at any time prior to
the Final Term:


(a)     by the mutual written consent of Seller and Buyer;


(b)    by either Party for a material breach of this Agreement (including any
payment default, unless Buyer is disputing the obligation to make such payment
in good faith and in accordance with Section 3.3(b)) by the other Party that is
not cured within thirty (30) days after written notice by the terminating Party;
or


(c)    by Buyer, with respect to all Transition Services, upon at least thirty
(30) days prior, written notice, provided, however, that in no event shall any
such termination be effective prior to February 29, 2020.”


3.No Further Amendments. Except as expressly set forth herein, the Purchase
Agreement and TSA remain unmodified and in full force and effect.


4.Miscellaneous. For purposes of interpreting the Purchase Agreement and the
TSA, as applicable, all references to the Purchase Agreement or the TSA, as
applicable, shall refer to the Purchase Agreement or TSA as amended hereby. This
Amendment may be executed in two or more counterparts, all of which shall be
considered one and the same instrument and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic image scan transmission shall be effective as
delivery of an original counterpart hereof.


[The remainder of this page is intentionally left blank; signature page
follows.]




7



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the date first written above by their respective officers thereunto duly
authorized.


NEUSTAR, INC.
 
 
By
/s/ Carolyn Ullerick
 
Name: Carolyn Ullerick
 
Title: CFO
 
 
 
 
VERISIGN, INC.
 
 
By
/s/ Ebrahim Keshavarz
 
Name: Ebrahim Keshavarz
 
Title: Senior Vice President
 
 






